Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 17, 2019

                                            No. 04-18-00872-CV

                             IN THE INTEREST OF C. M. S, A CHILD,

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-PA-01181
                             Honorable Richard Garcia, Judge Presiding


                                                ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. On January 3, 2019, appellant’s court-appointed appellate counsel filed a brief
and motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is
no meritorious issue to raise on appeal. After reviewing the brief, we find the brief is insufficient
in light of our recent decision in In re N.F.M., No. 04-18-00475-CV, 2018 WL 6624409 (Tex.
App.—San Antonio Dec. 19, 2018, no pet. h.).

        Accordingly, we ORDER appointed counsel’s Anders brief stricken and that the brief be
redrawn.1 We ORDER the redrawn brief to be filed in this court on or before February 6,
2019. We further ORDER appointed counsel to notify appellant that the Anders brief has been
stricken, that there is no current deadline for filing a pro se brief, and to provide this court with
proof that he has notified appellant as ordered.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.



                                                             _________________________________
                                                             Beth Watkins, Justice


1
  We advise counsel to pay particular attention to the necessary components of an Anders brief as set out in our
decision in N.F.M. See 2018 WL 6624409, *3-*4. Appointed counsel is instructed that pursuant to our decision in
N.F.M., conclusory statements that the appeal is frivolous are inadequate; rather, appointed counsel must explain
why and how he reached his conclusion that the appeal is frivolous. See Earle v. Ratliff, 998 S.W.2d 882, 890 (Tex.
1999) (holding statement is conclusory if basis for statement is unexplained); CA Partners v. Spears, 274 S.W.3d
51, 63 (Tex. App.—Houston [14th Dist.] 2008, pet. denied) (holding that conclusory statement is one that does not
provide underlying facts to support conclusion).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court